DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign references listed on the 05/05/2020 IDS have not been considered as no translations or statements of relevance have been included.
	The Examiner notes that translations of two of the documents were located and are included with this action.
Drawings
The drawings are objected to because: the replacement drawings filed 07/14/2020 left out figure 2c(ii) and instead duplicated figure 2c(i) on sheets 3/14 and 4/14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 10 at line 2 states “boding” and is understood to more clearly read “bonding”.
Page 10 at line 33 states “pre-drove” and is understood to more clearly read “pre-drive”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 at line 1 refers to “a light source” and at line 2 to “the light source”. Claim 14 depends from claim 1 which also defines “a light source”. It is unclear based on this claim language how many light sources are present and which light sources are being referred to when stating “the light source”.
For purposes of examination, claim 14 will be understood to be stating the driver and light source of claim 1 are incorporated with a second light source.

Claim 17 recites the limitation "the plurality of current control units" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim making the scope of the claim unclear as it is not understood which current control units are being referred to.
For purposes of examination, claim 17 will be understood to first define “a plurality of current control units”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Azuma (JP3899573).
With respect to claim 1, Azuma discloses a driver circuit (fig.1) for driving a light source (fig.1 #21), the circuit comprising at least 5one current control unit (fig.3 leftmost of the 4 shown), the current control unit comprising: a first node for coupling to a first terminal of the light source (fig.3 #13a couples to anode of LD); a second node for coupling to a second terminal of the light source (fig.3 #13b couples to cathode of LD via ground); a current source (fig.3 #13c); a first current path, coupled between the first node and the current source (fig.3 via switch #13d);  10a second current path coupled between the second node and the current source (fig.3 via switch #13e), wherein the current control unit is operable: in a first mode of operation, to drive current from a first potential (fig.3 Vcc) to a second potential (fig.1 ground) to turn on the light source ([0024], LD on when current passes to #13a), wherein the said current is driven through the light source and through the first current path and the current source (fig.1/3 as outlined above);  15and in a second mode of operation, to drive current from the first potential (fig.3 Vcc) to the second potential (fig.1 ground) and bypass the light source to turn off the light source ([0024], LD off when current passes to #13b), wherein the said current is driven through the second current path and the current source (fig.1/3 as outlined above).  
With respect to claim 2, Azuma discloses the current control unit further comprises a third node (fig.3 connection of Vcc to #13c or connection of #13c to switches #13d/e) for coupling the current source to the second potential.  
With respect to claim 3, Azuma discloses the current control unit is 25configured to: receive a first control signal (fig.1 T1) for controlling the first mode of operation of the current control unit; and receive a second control signal (fig.1 T1’) for controlling the second mode of operation of the current control unit.  
With respect to claim 4, Azuma discloses a controller (fig.1 #12/18) for supplying the first control signal to the current control unit and the second control signal to the current control unit.  
With respect to claim 5, Azuma discloses the current control unit is further configured to receive a biasing signal for biasing the current source (fig.3 C1).  
With respect to claim 6, Azuma discloses a plurality of 5current control units coupled in parallel to each other at the respective first and second nodes (fig.3 3 additional units shown).  
With respect to claim 7, Azuma discloses each of the plurality of current control units are independently operable in the first mode and second mode (fig.3 via independent inputs to the switches).  
With respect to claim 9, Azuma discloses15with rwi a first set of the plurality of current control units is operable in the first mode of operation for applying a pre- drive current (not defined; can be considered input 11-1 High) to the light source (fig.3 first unit on left); and a second set of the plurality of current control units (fig.3 units 2 and 3) is operable in the first mode of operation for applying a drive current to the light source (not defined; can be considered 11-1-3 High, 11-4 low).  
With respect to claim 10, Azuma discloses the current control unit comprises a first switch (fig.3 #13d) for controlling the first mode of operation; and a second switch (fig.3 #13e) for controlling the second mode of operation.  
With respect to claim 11, Azuma discloses25with w the on-state impedance of the first switch is substantially equal to the on-state impedance of the second switch ([0025], switch characteristics of #13d/e designed to be the same).  
With respect to claim 13, Azuma discloses the light source is a laser diode ([0018]).  
With respect to claim 14, Azuma discloses the driver and light source are in combination with a light source (fig.7), wherein the driver circuit is coupled to the light source for driving the light source (fig.1).  
With respect to claim 16, Azuma discloses a method for controlling a light source (fig.1 #21) using a driver circuit (fig.1), the method comprising: operating at least one current control unit (fig.3 leftmost unit) in the driver circuit, in a first 10mode (on), to drive a current from a first potential (fig.3 Vcc) to a second potential (fig.1 ground) to turn on the light source ([0024], via #13a), wherein the current is driven through the light source and through a first current path (fig.3 following #13a) and a current source (fig.3 #13c) in the current control unit; and operating the at least one current control unit, in a second mode (off), to drive 15a current from the first potential (fig.3 Vcc) to the second potential (fig.1 ground) to turn off the light source ([0024], via #13b), wherein the current is driven through a second current path (fig.3 following #13b) and the current source in the current control unit (fig.3 #13c).  
With respect to claim 17, Azuma discloses a method for controlling a light source (fig.1 #21) using a driver circuit (fig.1), the method 20comprising: applying a predrive current (fig.3 via 2 left units, 11-1 high) to the light source by operating a first set of the plurality of current control units in the driver circuit in a first mode and operating a second set of the plurality of current control units in a second mode (fig.3 via 3 right units, 11-2/3/4 low); applying a drive current to the light source by operating the first set of the 25plurality of current control units in the driver circuit in the first mode and operating the second set of the plurality of current control units in the first mode (fig.3 via all units, 11-1-4 high, noted in [0024]), wherein the drive current is the sum of the current generated by the first set and the second set of the plurality of current control units (fig.3 via summation at #13a), wherein in the first mode, current is driven from a first potential (fig.3 Vcc) to a 30second potential (fig.1 ground), wherein the current is driven through the light source and through a respective first current path (fig.3 via #13a) and a respective current source (fig.3 13c’s) in each of the plurality of current control units operating in the first mode, and wherein in the second mode, current is driven from the first potential (fig.3 Vcc) to the second potential (fig.1 ground), wherein the current is driven through a respective second 35current path (fig.3 via #13b) and the respective current source (fig.3 13c’s) in each of the plurality of current control units operating in the second mode.  
Note that [0019] is understood to outline that any/all combination(s) of intensity modulation is considered via combinations of the 4 inputs 11-1, 11-2, 11-3 and 11-4.
With respect to claim 18, Azuma discloses the number of current control units operating in the first set is determined based on a desired value of the predrive current through the light 5source ([0019]; predrive not defined, value of any current selected is necessarily a function of the number of drive units selected to operate via 11-1, 11-2, 11-3 and 11-4).  
With respect to claim 19, Azuma discloses the number of current control units operating in the second set is determined based on a desired value of the predrive current and a desired value 10of the drive current ([0019]; predrive and drive not defined, value of any current selected is necessarily a function of the number of drive units selected to operate via 11-1, 11-2, 11-3 and 11-4 and summation of the currents at #13a).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Barnes et al. (US 2017/0085057).
With respect to claim 8, Azuma teaches the device outlined above, but does not teach each of the plurality of current control units is operable to, in a third mode of operation, be electrically decoupled from the light source.  Barnes teaches a similar laser driver circuit (fig.2) which includes operation wherein the switches enable electrical decoupling of a portion of the current path from the light source (fig.3/7). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving scheme of Azuma to utilize a third mode of opening both switches (fig.3 #13d/e) such that the switches do not allow a current path(s) to form (Barnes, [0045]) to eliminate stray or unnecessary current flow within the device to reduce power and/or heating.
With respect to claim 20, Azuma teaches the method outlined above, but does not teach operating a third set of the plurality of current control units in the driver 15circuit in a third mode, wherein in the third mode, each of the current control units in the third set is electrically decoupled from the light source. Barnes teaches a similar laser driver circuit (fig.2) which includes operation wherein the switches enable electrical decoupling of a portion of the current path from the light source (fig.3/7). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving scheme of Azuma to utilize a third mode of opening both switches in a unit (fig.3 #13d/e) such that the switches do not allow a current path(s) to form (Barnes, [0045]) to eliminate stray or unnecessary current flow within the device to reduce power and/or heating.
With respect to claim 15, Azuma teaches the device outlined above, but does not teach the device to be included in or in combination with 5a time-of-flight camera system.  Barnes further teaches the related driver and source to be used with time-of-flight camera systems ([0003]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driver and light source of Azuma to be used in a time-of-flight camera system as outlined by Barnes in order to enable measuring of distant objects and/or position changes of objects.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Troiani et al. (US 2016/0191196).
With respect to claim 10, Azuma teaches the device outlined above, but does not teach the second current path 30comprises an impedance unit coupled in series with the second switch.  Troiani teaches a related laser driver (fig.2) which includes an impedance unit (fig.2a #216a) in series with a similarly positioned switch (fig.2 S3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driver of Azuma to make use of an impedance unit in series with the second switch as demonstrated by Troiani in order to balance impedance with the optical source (Troiani, [0046]) thereby reducing unwanted parasitics in the driver.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which contains a list of related art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828